IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN RE: APPLICATION OF THE HUMANE      : No. 470 MAL 2014
SOCIETY OF THE HARRISBURG AREA,       :
INC. FOR APPOINTMENT OF HUMANE        :
SOCIETY POLICE OFFICER                : Petition for Allowance of Appeal from the
                                      : Order of the Commonwealth Court
                                      :
PETITION OF: ERIC WINTER              :


                                   ORDER


PER CURIAM

      AND NOW, this 14th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.